Citation Nr: 0604856	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-27 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of right 
lower leg injury consisting of right ankle and right foot 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1990 
to February 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
pertinent part denying entitlement to service connection for 
bilateral hearing loss, and denying entitlement to service 
connection for residuals of right lower leg injury claimed as 
right foot and right ankle disability.  

In September 2005 the veteran was afforded a hearing before 
the undersigned Veterans Law Judge at a hearing conducted at 
the RO (a Travel Board hearing).  A transcript of that 
hearing is contained in the claims folder.  


FINDINGS OF FACT

1.  The veteran does not have residuals of right lower leg 
injury manifest by right ankle or right foot disability.  

2.  For each ear, the veteran does not have an auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 of 40 decibels or greater, or an auditory threshold 
in at least three of these frequencies of 26 decibels or 
greater, or a speech recognition score using the Maryland CNC 
Test of less than 94 percent.  Hearing loss disability is not 
shown for VA purposes.



CONCLUSIONS OF LAW

1.  Residuals of right lower leg injury manifest by right 
ankle or foot disability were not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107  (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).

2.  Hearing loss in each ear was not incurred in or 
aggravated by active service as it is not shown to be present 
for VA compensation purposes.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of information and evidence 
necessary to substantiate his claim through a rating decision 
and a statement of the case and a supplement thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in a September 2003 VCAA letter 
addressing all the appealed claims, a second September 2003 
VCAA letter addressing only the claim for service connection 
for residuals of right lower leg injury manifest by right 
ankle and foot disability.  These letters informed the 
veteran of the following: evidence required to support his 
claims for service connection, information and evidence that 
he should submit in furtherance of his claims, assistance VA 
would provide in obtaining that evidence, pertinent VA 
evidence the VA would obtain on his behalf, and that it was 
ultimately his responsibility to see that pertinent evidence 
is obtained.  VA also then requested that he submit any 
pertinent evidence in his possession, and that he provide 
information about all pertinent medical evidence including 
contact information.  By the appealed March 2004 RO decision, 
by a June 2004 statement of the case, and by a supplemental 
statement of the case in October 2005, VA informed the 
veteran of development already undertaken, as well as 
evidence of record pertinent to his claims.  

The veteran was also afforded opportunities to address his 
claims, and did address his claims by submitted statements 
and by testimony at the September 2005 Travel Board hearing.  
While it is true that the veteran by an April 2004 submission 
requested a hearing before a Decision Review Officer (DRO), 
he thereafter in a submitted July 2004 VA Form 9 requested a 
hearing before a Veterans Law Judge of the Board to be 
conducted at the RO (a Travel Board hearing), and he did not 
then reaffirm his request for a DRO hearing.  Further, by a 
July 2004 letter following the veteran's submission of that 
VA Form 9, the RO specifically asked for clarification of the 
type of hearing desired, and informed him of the possible 
alternative hearing choices, inclusive of a Travel Board 
hearing and a DRO hearing.  The letter specifically informed 
that veteran that if he failed to reply to that letter he 
would be scheduled only for a Travel Board hearing.  The 
veteran did not reply to the letter, and the RO thus 
reasonably inferred from that non-reply that he only desired 
a Travel Board hearing and not also a DRO hearing to address 
his appeal.  As noted, the veteran testified at the September 
2005 Travel Board hearing, and neither he nor his authorized 
representative expressed a desire to still testify before a 
DRO prior to Board adjudication.  The Board notes in this 
regard that "[T]he duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances [where his input 
is crucial for obtaining that assistance]." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board is 
satisfied the veteran was afforded all appropriate 
opportunity and notice of opportunity to address his claims 
on appeal.  
 
In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the veteran was afforded VCAA notice in September 2003, 
prior to initial RO adjudication of his appealed claims in 
March 2004.  Id.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).




Laws Governing Service Connection Claims

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 (2005).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Some disabilities, including sensorineural hearing loss, as a 
neurological disorder, may be presumptively service connected 
if shown to be present to a disabling degree within the first 
post-service year.  38 C.F.R. §§ 3.307, 3.309 (2005).    

Claim for service connection for residuals of right lower leg 
injury manifest by right ankle and right foot disability 

At the veteran's service enlistment examination in October 
1990, mild, asymptomatic pes planus was noted.  

In service in April 1992 the veteran first sought treatment 
for complaints of pain in the right foot, requesting a 
profile.  X-rays were negative.  An examiner found no 
swelling or deformity, but found range of motion limited and 
found pain to palpation to the outer right foot.  The veteran 
was placed on limited duty profile with a diagnosis of 
possible stress fracture, specifically of the right fifth 
metatarsal, or a possible right foot sprain.  

Upon referral evaluation in June 1992, the veteran complained 
of pain for the prior month, and the examiner found signs and 
symptoms essentially unchanged.  He was sent for hospital 
evaluation.  Upon further treatment in June 1992, an examiner 
noted a history of injury falling from a height of eight 
feet.  Gait was normal and only minimal tenderness to 
palpation was found over the dorsolateral foot.  X-rays were 
negative for fracture.  The examiner assessed a right 
contusion, with stress fracture to be ruled out.  Bone scans 
of both feet were obtained in August 1992, but these showed 
no significant abnormalities.  There is no record of in-
service complaint, treatment, or evaluation for a right foot 
or ankle injury, other than the August 1992 bone scan, after 
the treatment evaluations in June 1992.  As indicated by a 
signed waiver in December 1992, the veteran elected not to 
have a service separation examination.  

The veteran in September 2003 submitted some private records 
showing testing between September 2001 and February 2002 
associated with treatment for tightness of the right 
hamstring.  There is no indication that the right hamstring 
condition or the treatments are related to the veteran's 
claimed right foot and right ankle disorders.

Among other private treatment records the veteran submitted 
private treatment records in September 2003 include a records 
of treatment in July 1979 for pes planus.  However, there is 
no indication in any submitted medical records that this flat 
feet condition is in any way related to the veteran's claimed 
right foot and ankle disorder.  The Board does note, 
parenthetically, that while flat feet were noted upon the 
veteran's service enlistment examination in October 1990, no 
in-service medical record addressed any complaint, finding, 
or diagnosis of pes planus, with no association drawn between 
pes planus and a right foot condition for which the veteran 
received treatment in service following an inservice fall, as 
addressed above.  The Board also notes treatment for low back 
radicular pain as documented in a private treatment initial 
questionnaire dated in May 1999.  While veteran then 
complained that the pain extended from the right low back 
through the right foot, there is no indication in the claims 
folder that the veteran's claimed right foot or ankle 
disorder is meant to encompass a low back disorder with 
radicular symptoms.  To the contrary, the claimed right foot 
and right ankle disorder is claimed to be associated with 
injury directly to the right foot or ankle by a fall in 
service.  

At a February 2004 VA examination the veteran clarified that 
it was his right foot, and not his left and not his right 
ankle, for which he was claiming entitlement to service 
connection as residuals of injury.  However, at his Travel 
Board hearing in September 2005 addressing the claimed right 
foot and right ankle residuals, neither the veteran nor his 
representative reaffirmed this distinction.  At the February 
2004 examination the veteran provided a history of an 
accident during a live fire exercise in service, in which he 
jumped over a ravine, fell down its edge and then fell eight 
feet off a small cliff, landing on some rocks and hurting his 
right foot.   He added that an x-ray was negative for 
fracture, but that he was kept on light duty for seven months 
until briefly returning to regular duty before being 
discharged.  He reported currently having flare-ups of pain 
lasting 30 to 60 minutes, with episodes occurring 
approximately once per month.  The veteran was currently 
employed as a mail delivery person for the Post Office, 
delivering to post boxes from his truck, but still having to 
do some walking.  He reported being able to walk one to two 
miles, though this would not always produce pain.  He added 
that it was possible that prolonged walking caused the 
problem, but he was not sure, and it did not always 
precipitate the problem.
 
At the February 2004 VA examination, the veteran demonstrated 
a normal walking gait and pace without limp.  There were no 
foot callouses indicative of abnormal weight bearing.  
Sensation was normal to light touch and monofilament, and 
there was no tenderness to palpation.  Pedal pulses were 
intact, and full range of motion was demonstrated.  The 
veteran walked on toes and heels with no pain and no evidence 
of motor weakness.  The examiner found no malalignment or 
intraosseous atrophy.  The examiner found no swelling, 
redness, or heat, and the veteran  denied a history of any of 
these.  In short, the clinical examination was negative for 
right foot disability, with none diagnosed.  

Right foot x-rays associated with the February 2004 
examination showed joint spaces well-maintained, with no soft 
tissue calcifications.  However, some apparent soft tissue 
thickening was noted along the lateral aspect of the fifth 
metatarsal.  At the February 2004 VA examination, however, 
palpation about the right fifth metatarsal evidenced no 
tenderness.  

In testimony before the undersigned at a Travel Board hearing 
in September 2005, the veteran contended that he had ongoing 
pain symptoms in the right foot that were persistent since 
the fall he had during training exercises in service.  He 
described this as a stabbing pain, and reported that 
prolonged walking or activity would precipitate the pain, and 
that he would then rest until it resolved.  While the Board 
notes these allegations of ongoing disability which the 
veteran associates with his documented in-service injury, the 
Board cannot accept the veteran's allegations as evidence of 
current residuals of inservice injury, or as evidence of any 
current medical disability, absent a supporting medical 
assessment of current disability.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The veteran has presented no medical evidence of current 
right foot or right ankle residuals of injury, and none 
causally linking current right foot or right ankle disability 
with the veteran's in-service injury.  The in-service medical 
records also do not establish the presence of chronic 
residuals, but rather only establish an acute condition with 
symptoms lasting, as documented, two or three months 
following the veteran's April 1992 fall.  

Accordingly, in the absence of cognizable (medical) evidence 
of chronic residuals of right lower leg injury manifest by 
right ankle or right foot disability, or otherwise of current 
diagnosed residuals of injury of the right ankle or right 
foot with continuity of symptoms documented from service to 
the present, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for  
residuals of right lower leg injury manifest by right ankle 
and foot disability.  38 C.F.R. § 3.303; Pond.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claim for service connection for bilateral hearing loss

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied on the basis of  
38 C.F.R. §  3.385, since the veteran's ears demonstrated no 
hearing impairment for VA purposes upon the most recent 
audiology examinations in February 2004 and October 2005, or 
upon prior private audiology testing in September 1999.  
While a service enlistment examination in October 1990 did 
present test results from a single audiometric test which 
would meet the criteria for hearing impairment for VA 
purposes, these were addressed by the VA examiner in October 
2005 as not being consistent with later findings, and hence 
representing either a temporary hearing loss due to an acute 
upper respiratory infection or other infection, or an 
inaccurate reading.  

Looking to the specific numbers, at the service enlistment 
examination in October 1990, an audiological evaluation was 
performed at 07:55 hours on October 3 showing pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
35
50
LEFT
25
25
25
35
30

A repeat examination was then done at 08:11 hours on October 
3 showing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
15
LEFT
15
10
10
20
25

The record of that entrance examination listed both results 
and provided no further comments as to these findings.  There 
is no mention as to whether the veteran had his ears cleaned 
of cerumen between the examinations, or by what other means 
he was caused to test better.  In any event, while the 
results of that first enlistment examination test would have 
met criteria for a hearing impairment for VA purposes under 
38 C.F.R. § 3.385, the results obtained sixteen minutes later 
at 08:11 hours on October 3, 1990, do not meet those 
criteria, and it is those latter results that are consistent 
with subsequent, post-service test results.  

The Board notes, parenthetically, that a showing of hearing 
loss on service enlistment examination in October 1990 would 
not constitute evidence of in-service hearing loss, but 
rather evidence of pre-existing hearing loss.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005) 
(regarding issues of service connection based on degree of 
aggravation of pre-existing disabilities, where there is an 
increase in severity during service). 

The private audiometric evaluation, dated in September 1999, 
presented pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15
LEFT
15
10
15
25
35

A VA authorized audiological evaluation in February 2004 
presented the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
10
10
10
25
25

Speech audiometry in February 2004 revealed speech 
recognition ability of 100 percent in the right ear and of 98 
in the left ear.  The examiner assessed hearing acuity within 
normal limits in both ears and speech recognition excellent 
in both ears.  

A VA authorized audiological evaluation in February 2004 
presented the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
10
15
15
25
30

Speech audiometry revealed 98 percent speech recognition.  
The examiner assessed results consistent with those obtained 
in February 2004, with hearing acuity within normal limits in 
the left ear, and within normal limits in the right ear with 
the exception of very mild loss at 4000 hertz, and speech 
recognition excellent bilaterally.  The examiner reviewed the 
claims folder and concluded that it was not at least as 
likely as not that any current hearing loss was causally 
related to the veteran's period of service.  

As already noted, however, no medical opinion is required 
addressing etiology as related to service in this case, since 
recent, consistent, authorized VA audiometric testing shows 
that the veteran does not have hearing impairment in either 
ear for VA purposes, pursuant to 38 C.F.R. § 3.385.  
Specifically, the veteran has no corresponding auditory 
frequency with an auditory threshold of 40 decibels or 
greater, he does not have three such frequencies with 
auditory thresholds of 26 decibels or greater, and he does 
not have a speech recognition score using the Maryland CNC 
Test of less than 94 percent.  These requirements are not 
amenable to nuanced interpretation, and stand as a plain 
basis for denial of the claim.  The baseline level of 
disability required for service connection is simply not 
present.  The Board accepts the conclusions of the October 
2005 VA examiner, in the absence of contrary medical opinion, 
that the first October 1990 audiometric test showing hearing 
loss was simply erroneous or reflective of an acute condition 
and not chronic hearing impairment.  

Compensable hearing loss was not shown within the first post-
service year so as to warrant service connection on that 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

While the Board has considered the veteran's testimony at the 
September 2005 Travel Board hearing to the effect that his 
hearing is growing worse, the question of whether the veteran 
has hearing impairment in either ear for VA purposes is 
dictated by specific audiometric readings by regulation, and 
is determined by medical opinion or conjecture.  It is not 
subject to lay interpretation.  Lay testimony is not 
competent evidence to support contentions of medical findings 
or medical diagnosis; competent medical evidence is required.  
See Espiritu v. Derwinski. 

The preponderance of the evidence is thus against the claim, 
based on the absence of hearing loss disability pursuant to 
38 C.F.R. § 3.385 in either ear, and therefore, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for residuals of right lower leg injury 
manifest by right ankle or right foot disability is denied.  

Service connection for hearing loss is denied for both ears.  


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


